Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status 
Claims 26-57 are currently being examined. Claims 1-25 were canceled in a preliminary amendment. 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
	
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 26-32, 35-41, 44-54, and 57 are rejected on the grounds of nonstatutory double patenting as being unpatentable over Claims 1-3, 5-9, 12-15, 18, and 19 of U.S. Patent No. 10,632,610.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘610 patent discloses the following with respect to the Applicant’s claims:
26.  A method of providing storage, retrieval and processing of objects, said method comprising:	
retrieving and carrying a storage bin with a storage bin retrieval conveyance system that includes a storage gantry and a storage retrieval gantry device thereon,	(See Claim 1)
the storage bin being provided as one or a plurality of storage bins proximate the storage bin retrieval conveyance system;	(See Claim 1)
retrieving and carrying a destination bin with a destination bin retrieval conveyance system that includes a destination gantry and a destination gantry device thereon,	(See Claim 1)

providing a bin processing location,	(See Claim 1)
wherein the storage retrieval gantry device is positionable over the bin processing location to provide the storage bin to the bin processing location, and	(See Claim 1)
wherein the destination gantry device is positionable over the bin processing location to provide the destination bin to the bin processing location; and	(See Claim 1)
grasping and moving an object out of the storage bin and to the destination bin using a programmable motion device that includes an end effector for grasping and moving the object.  (See Claim 1)
27.  The method as claimed in claim 26, wherein the plurality of storage bins is provided as an array of storage bins at a storage bin holding location.  	(See Claim 3)
28.  The method claimed in claim 26, wherein the programmable motion device includes an articulated arm to which the end effector is attached.  	(See Claim 2)
29.  The method as claimed in claim 26, wherein the plurality of destination bins is provided as an array of destination bins at a destination bin holding location.  	(See Claim 5)
30.  The method as claimed in claim 26, wherein the programmable motion device is positioned adjacent the plurality of storage bins and the plurality of destination bins.  (See Claim 6)
31.  The method as claimed in claim 26, wherein the programmable motion device is positioned between the plurality of storage bins and the plurality of destination bins.  (See Claim 6)
32.  The method as claimed in claim 26, wherein the programmable motion device is positioned between a plurality of arrays of storage bins and a plurality of arrays of destination bins.  (See Claim 6)

36.  A method of providing storage, retrieval and processing of objects, said method comprising:	
retrieving and carrying a storage bin of a plurality of storage bins and destination bins from a bin area with a bin conveyance system that includes a gantry and a gantry device,	(See Claim 7)
said plurality of storage bins and destination bins being provided proximate the retrieval conveyance system;	(See Claim 7)
retrieving and carrying a destination bin of a plurality of storage bins and destination bins from the bin area with the bin conveyance system that includes the gantry and the gantry device;	(See Claim 7)
a processing programmable motion device in communication with the storage bin processing location for receiving a selected storage bin from the plurality of storage bins,	(See Claim 7)
said processing programmable motion device including an end effector for grasping and moving a selected object out of a selected storage bin;	(See Claim 7)
providing a bin processing location,	(See Claim 7)
wherein the gantry device is positionable over the bin processing location to provide the storage bin to the bin processing location, and	(See Claim 7)
wherein the gantry device is positionable over the bin processing location to provide the destination bin to the bin processing location; and	(See Claim 7)
grasping and moving an object out of the storage bin and to the destination bin using a programmable motion device that includes an end effector for grasping and moving the object.  	(See Claim 7)

38.  The method as claimed in claim 36, wherein the plurality of storage bins and the plurality of destination bins are provided as a plurality of arrays of bins.  	(See Claim 7)
39.  The method claimed in claim 36, wherein the programmable motion device includes an articulated arm to which the end effector is attached.  	(See Claim 8 and Claim 9)
40.  The method as claimed in claim 36, wherein the programmable motion device is positioned adjacent the plurality of storage bins and destination bins.  	(See Claim 7 and Claim 12)
41.  The method as claimed in claim 36, wherein the programmable motion device is positioned between a plurality of arrays of storage bins and destination bins,  (See Claim 7 and Claim 12)
44.  The method as claimed in claim 36, wherein the method further includes providing a completed destination bin to an output conveyor.	(See Claim 19)
45.  A method of providing storage, retrieval and processing of objects, said method comprising:	
providing a plurality of storage bins for storing a plurality of objects,	(See Claim 13)
said plurality of storage bins being in communication with a gantry retrieval conveyance system;	(See Claim 13)
conveying a storage bin from a first location of the plurality of storage bins to a location proximate a programmable motion device with the gantry retrieval conveyance system;	(See Claim 13)
receiving proximate the programmable motion device a selected destination bin from a plurality of destination bins;	(See Claim 13)

returning the storage bin to a second location of the plurality of storage bins.  	(See Claim 13)
46.  The method as claimed in claim 45, wherein the plurality of storage bins is provided in at least one linear arrangement accessible by the gantry retrieval conveyance system, and wherein the method further includes the step of lifting a selected bin.  	(See Claim 14)
47.  The method as claimed in claim 45, wherein the gantry retrieval conveyance system is also adapted to bring the selected destination bin back to the plurality of destination bins.  	(See Claim 15)
48.  The method as claimed in claim 45, wherein the gantry retrieval conveyance system returns the selected destination bin to a different location than that from which the selected destination bin had been selected.  (See Claim 18)
49.  The method as claimed in claim 48, wherein the different location is a shipment transport location.  	(See Claim 19)
50.  The method as claimed in claim 45, wherein the plurality of storage bins and the plurality of destination bins are provided as an array of bins.  (See Claims 3, 5, and 7)
51.  The method as claimed in claim 45, wherein the plurality of storage bins and the plurality of destination bins are provided as a plurality of arrays of bins.  	(See Claims 3, 5, and 7)
52.  The method claimed in claim 45, wherein the programmable motion device includes an articulated arm to which the end effector is attached.  	(See Claim 2)

54.  The method as claimed in claim 45, wherein the programmable motion device is positioned between a plurality of arrays of storage bins and destination bins.  (See Claim 2)
57.  The method as claimed in claim 45, wherein the method further includes providing a completed destination bin to an output conveyor.	(See Claim 19)

Allowable Subject Matter
Claims 33, 34, 42, 43, 55, and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 2, 2022